Citation Nr: 1105579	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-27 074	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for diabetes mellitus (DM), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2004 rating action that denied a rating in excess of 
20 percent for DM.

In March 2006, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.

By decision of February 2008, the Board remanded the issue on 
appeal to the RO for further development of the evidence and for 
due process development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all notice 
and development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.

In December 2010 written argument, the Veteran's representative 
requested that if the Veteran's claim could not be allowed based 
on the current evidence of record, records of the Veteran's 
treatment and evaluation for DM by his private primary care 
physician be obtained and considered prior to an appellate 
decision in this case.  As such medical records would be helpful 
in resolving the claim on appeal, the Board finds that the RO 
should contact the Veteran and his representative and request him 
to furnish written authorization permitting the release to the VA 
of copies of all records of his treatment and evaluation for DM 
by Louis W. Lessard, D.O., Holt Family Practice from 2003 to the 
present time.  The RO should then obtain any additional evidence 
for which the Veteran provides sufficient information and 
authorization following the procedures prescribed in 38 C.F.R. 
§ 3.159.  

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of all treatment and evaluation of the 
Veteran for DM at the Ann Arbor, Michigan VA Medical Center 
(VAMC) from April 2009 to the present time should be obtained and 
associated with the claims folder.  As noted above, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.



Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain copies of the 
complete clinical records of all treatment 
and evaluation of the Veteran for DM at the 
Ann Arbor, Michigan VAMC from April 2009 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims 
folder.

2.  The RO should request the Veteran to 
provide written authorization to enable the 
VA to obtain copies of the complete 
clinical records of all treatment and 
evaluation for his DM by Louis W. Lessard, 
D.O., Holt Family Practice from 2003 to the 
present time.  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims 
folder.  

4.  If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
RO must furnish him and his representative 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims 


(Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

